Be WM

eo SG NIH mH Bf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 1of13

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT TACOMA

KIMBERLY DUNN, NO.

COMPLAINT FOR DAMAGES
Plaintiff,
| 1. RACIAL DISCRIMINATION

vs. AND HARASSMENT UNDER

TITLE VII OF THE 1964 CIVIL

and LIN ZHOU,
2. RACIAL DISCRIMINATION

AND HARASSMENT UNDER
Defendants. RCW 49.60

3. NEGLIGENT SUPERVISION
AND NEGLIGENT
RETENTION

4. WRONGFUL DISCHARGE
DEMAND FOR JURY TRIAL

 

 

 

 

COMES NOW the above-named Plaintiff KIMBERLY DUNN, by and through her
attorneys, The Law Offices of Vicky J Currie, hereby allege the following:
NATURE OF THE CASE
1. Plaintiff allege this case involves discrimination based on race and racial harassment by
employees, staff and faculty of defendants BATES TECHNICAL COLLEGE and LIN ZHOU..

2. Plaintiff further alleges the defendants BATES TECHNICAL COLLEGE violated Federal

COMPLAINT FOR DAMAGES - 1 Vicky J. Currie
732 Pacific Ave

Tacoma, Washington 98402

Telephone (253) 588-1955

Fax (253) 983-1545.

 
NH an Fe HH ND

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 2 of 13

and state whistle blower and retaliation statutes.

3. Plaintiff further alleges that the DEFENDANT BATES TECHNICAL COLLEGE violated
Federal and Washington State Law in regard to Negligent Supervision and Retention.

4. Plaintiffs assert claims under state and federal anti-discrimination and civil rights laws.

5. Plaintiffs seek, inter alia, compensatory damages for emotional distress and lost wages.
Plaintiffs also seek punitive damages based on the Defendants’ intentional conduct, including a

continuous pattern and practice of racial discrimination.

JURISDICTION AND VENUE

6. Jurisdiction is proper pursuant to 28 U.S.C. § 1331 based upon a federal question
under the laws of the United States. Specifically, this Court has jurisdiction over Plaintiff's claims
under 42 U.S.C. §1981 and Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e et seq.

7. Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367(a) and 42 U.S.C. §
1398 for state claims alleged herein.

8. All or a substantial portion of the unlawful acts alleged herein took place in Pierce
County, Washington and within this judicial district.

9. Venue is proper under 28 U.S.C. § 1391(b)(1) and (2); and 42 U.S.C. § 2000e-5(f)(3).

STATUTORY PREREQUISITES
Plaintiffs filed their Washington Human Rights (WHRC) charge against Defendant

BATES TECHNICAL COLLEGE on 9 ~[5- 20/8

 

The WHRC investigated Plaintiff's EEOC charges and forwarded the two charges to the

EEOC for a Right to Sue letter.

COMPLAINT FOR DAMAGES - 2 Vicky J. Currie
732. Pacific Ave

Tacoma, Washington 98402

Telephone (253) 588-1955

Fax (253) 983-1545.

 
eo Ce NY A aA FF | NH =

Nn NY NH NO NHN NHN DN Oromo om
NI HR wm B® eo NN FB SCS CBO Fe HAI A Lua Hh He NY YF OS

bo
io]

 

 

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 3 of 13

On 7-29: 20% _, the EEOC issued a Notice of Right to Sue for the Plaintiff. Plaintiffs filed

this action within 90 days of his receipt of the notice of Right to Sue letter.

PARTIES

Plaintiff was an employee of the Defendant BATES TECHNICAL COLLEGE, from
approximately October 2017 to June 2020. She is of African American descent.

At all times materials hereto, Plaintiff was and are persons entitled to protection under Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000¢e et seg.; Washington’s Law
Against Discrimination, RCW § 49.60.010 et seqg.; 42 U.S.C. § 1981; and the common law of the
State of Washington.

Defendant BATES TECHNICAL COLLEGE. is a for-profit corporation organized under
the laws of the State of Washington. On information and belief, Defendant BATES TECHNICAL
COLLEGE. does business in Pierce County, Washington.

Defendant BATES TECHNICAL COLLEGE. has at all relevant times been an employer
as defined by 42 U.S.C. § 2000e(b), in that it employs fifteen (15) or more persons in each of
twenty (20) or more calendar weeks in the current or preceding year, and an employer under
R.C.W. 49.60.040, in that it employs eight (8) or more persons

Plaintiff is informed and believe, and based thereon allege that at all times mentioned
herein Defendants aided, encouraged and incited others, including Defendants and employees of
Defendant BATES TECHNICAL COLLEGE to engage in acts of discrimination against the
Plaintiff.

On information and belief, Defendant LIN ZHOU resides in Western Washington, within this
judicial district.

Defendant LIN ZHOU is now, and has been at all times relevant to this action, an employee

COMPLAINT FOR DAMAGES - 3 Vicky J. Currie
732 Pacific Ave

Tacoma, Washington 98402

Telephone (253) 588-1955

Fax (253) 983-1545.

 
eo SG A A oa Fe } WO =

~y MY NH HO BW WD YW YO RD om ee
Co ANI HAH wa f+ &® NY FH SF BO Fe Ft HE rR Bh HO NY § OS

 

 

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 4 of 13

of Defendant BATES TECHNICAL COLLEGE..

Defendant LIN ZHOU is now, and has been at all times relevant to this action, an employee
of Defendant BATES TECHNICAL COLLEGE acted as President.

Defendant BATES TECHNICAL COLLEGE, the corporations and business entities
comprising said group as alleged above, and Defendant LIN ZHOU, are hereinafter collectively
referred to as “Defendants.” Unless specified otherwise, whenever this Complaint refers to
“Defendant” or “Defendants,” such allegation shall be deemed to mean the acts of Defendants
acting individually, jointly and/or severally as so designated.

Plaintiff is informed and believes, and based thereon alleges, that at all times mentioned
herein, each of the Defendants were the agents, servants and employees, co-venturers and co-
conspirators of each of the remaining Defendants, and was acting within the course, scope, and
purpose of his or his employment with the consent, knowledge, ratification and authorization of

such agency, employment, joint venture and conspiracy.
ALLEGATIONS RELEVANT TO ALL CAUSES OF ACTION

Plaintiff alleges the following:
In October of 2017, Plaintiff was hired as a full-time employee with BATES TECHNICAL

COLLEGE as faculty member in a tenure track position within the Child Studies Department.

Shortly after being hired, the plaintiff became aware that faculty head Karen Patjens

communicated to staff members that she did not know why she was working there.

The staff at BATES TECHNICAL COLLEGE created a hostile work environment by
keeping close tabs on the plaintiff though they had no authority to do so. On August 13, 2018 the

plaintiff discovered a chronological record which document times when she was alleged to be

COMPLAINT FOR DAMAGES - 4 Vicky J. Currie
732 Pacific Ave

Tacoma, Washington 98402

Telephone (253) 588-1955

Fax (253) 983-1545.

 
So fF NAY A A PSP WH NO =

~ nN NY NY KY KL KL NK HK FF FF FF FF FF FE FEF |= |
Co JN DA a F&F He NY -§ SCF CO FF A BA A BF & NY FH SBS

 

 

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 5of 13

late to meetings sitting on the office printer.

In another instance, Amy Mackey and Karen Patjens both contacted Shelby Mellum, the
director of Wee Care Learning, which is one of the BATES TECHNICAL COLLEGE affiliated

sites, to ask about her performance. This was in direct breach of protocol.

In another effort to gain negative information about the plaintiff, Amy Mackey contacted
another person outside of the prescribed evaluation process. Ms. Mackey did this through a June
18, 2018 email that questioned (1) Does the instructor schedule monthly visits and shares/parent

education? (2) Does the instructor arrive on time for monthly visits and shares/parent education?

On October 24, 2019, the plaintiff missed a work conference due to a physical illness. The
plaintiff provided a doctor’s note to her supervisor, Tiffany Williams, Dean of Bates South
Campus. On February 24, 2020 the plaintiff received a written reprimand for the October 24,
2019 absence.

In July 2018, Cyndy Morris and Amy Mackey came to the plaintiff's office to discuss her
performance. They claimed that the plaintiff had several negative comments about her abilities.
The plaintiff was shocked because she had received positive feedback in June from Sandy
Manthou who stated the plaintiff was doing well in her position. The plaintiff requested proof of
the negative comments by requesting copies of the student input forms. Cyndy Morris and Amy
Mackey refused to present the forms to the plaintiff. Throughout the discussion Cyndy Morris
and Amy Mackey stood over our plaintiff who was seated at her desk with stern faces,

reprimanding the plaintiff without providing any proof.

On many occasions other staff members such as Cyndy Morris, Amy Mackey, Joan Rapkoch,
Sandy Manthou, and Diana Stone; would show hostility and disrespect to the plaintiff. In

addition, they continued to question the plaintiff's whereabouts, question her actions, and speak

COMPLAINT FOR DAMAGES - 5 Vicky J. Currie
732 Pacific Ave

Tacoma, Washington 98402

Telephone (253) 588-1955

Fax (253) 983-1545.

 
eo CFG NI BA A SF HO NO -

nn NY HY NY KP YW BY ND DH wR
ce NI BH a F&F Se NY |F§ S&F CO Fe NI BD Be BH Oe WKY FEF SF

 

 

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 6 of 13

ill of her to other faculty. Sandy Manthou would often come to the plaintiffs office to check her
calendar posted outside the door. When the plaintiff questioned why a fellow faculty member
was checking her calendar. Sandy Manthou replied, “ Oh Kimberly I was just checking to see if
you were back in your office now”. The plaintiff was faced with to continuous attempts to
question her work ethic in front of five or more faculty members. This became routine behavior
for two long-term staff members Sandy Manthou and Cyndy Morris. Because of the defendant’s
actions, the plaintiff felt as if she was a young child who had to be constantly supervised. The
actions of the defendant cause our client extreme emotional distress, sleepless nights and overall

anxiety.

Christine Nelson, Human Resources Executive Director had previously informed the plaintiff
that faculty members should not be keeping track of other faculty members. The actions of the
defendant were in direct violation of its their own policies. The plaintiff is the only African
American Woman in the faculty and other similar white faculty were not subjected to the same

treatment.

On March 9, 2020, BATES TECHNICAL COLLEGE informed the Plaintiff that her contract

would not be renewed beyond June 2020, constituting an unfair Tenure Process.

While employed at BATES TECHNICAL COLLEGE the plaintiff was unquestionably
subjected to verbal, behavioral and environmental indignities. Excessive scrutinization and
defamation of character by certain faculty members directly and drastically affected the

plaintiff's employment with BATES TECHNICAL COLLEGE.
During the course of working as a child department studies department faculty member,
the Plaintiff discovered that department had not been properly calculating and reporting its

enrollment for (FTE) Full Time Equivalent reimbursements. Briefly explained, FTE

COMPLAINT FOR DAMAGES - 6 Vicky J. Currie
732 Pacific Ave
Tacoma, Washington 98402

Telephone (253) 588-1955
Fax (253) 983-1545.

 
eo ©@ YAY ADA A FF & NY *

~y Ke NRO NY YY YY NY DY RO om om pm pk mk pk fk peek
So XI A a b&F &S KYO FF SC CO CO A BAB A Hh HH NH FE S|

 

 

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 7 of 13

reimbursement describes the money that BTC gets paid by the state from or through an entity
called the State Board of Community Technical Colleges (SBCTC.) These reimbursements should
be fairly distributed based upon credit hours completed as measured in “ Full Time Equivalent”
units of student registration. The Plaintiff alleges that BATES TECHNICAL COLLEGE was
reporting more students than it actually enrolled in order to receive more money.

The Plaintiff informed Al Griswold a former Bates Administrator stating that she could not
participate in providing credits in an ungraded course for students that she had never taught
because it was unsettling to her moral compass. She felt genuinely concerned that this form of
fraud, dishonestly reporting teacher/student real contact hours, compromises the professionalism
of childcare.

The Plaintiff also reported the issue to Blake Ingram and Brandon Rogers. Mr. Ingram
informed the Plaintiff that if she filed a formal complaint that she should be prepared to lose her
job.

On January 8, 2018, at a child studies department meeting, the Plaintiff reported the issue
to senior faculty John Rapkoch, Cindy Morris, Amy Mackey, Sandy Manthou, Diana Stone, Karen
Patjens, Karen Ford, Lisa Meier, and Christina Aubel. Because no action was taken, in August of
2019 the Petitioner filed a state whistleblower complaint to the State Auditor’s Office against Bates
Technical College. The Plaintiff hoped that this would trigger change and the defendants would
cease the habit of reporting more full-time students that were actually enrolled. Instead, the
defendants retaliated for her whistleblower complaint by denying her Tenure.

Subsequently, on March 9, 2020, BATES TECHNICAL COLLEGE informed the Plaintiff

that her contract would not be renewed beyond June 2020.

COMPLAINT FOR DAMAGES - 7 Vicky J. Currie
732 Pacific Ave

Tacoma, Washington 98402

Telephone (253) 588-1955

Fax (253) 983-1545

 
eo 62 ANA A A BB HO YN =

rn wY WKY NY NY KY NV WN Door ee et et
eo NA ek SF eR UelUmrTSEtlCCOUCUCOClCUCUOUMUMUGNCCUCNOetOClUMUhReCOCUeRPlClhN el Cl

 

 

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 8 of 13

FIRST CAUSE OF ACTION
DISCRIMINATION AND HARASSMENT BECAUSE OF RACE IN VIOLATION
OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED
42 U.S.C. § 2000e ET SEO.
Plaintiff realleges the foregoing paragraphs with the same force and effect and incorporates
the same as though fully set forth herein.

1. Defendants BATES TECHNICAL COLLEGE and their employees subjected
Plaintiffs to disparate, different, and worse treatment than similarly-situated non-African
American employees of the Defendants, as referenced above, because of his race.

2. The above-referenced discrimination and harassment happened because of race,
were unwelcome to Plaintiff , and were sufficiently severe or pervasive to alter the terms and
conditions of Plaintiff ’s employment, constituting a hostile work environment.

3. Employees of Defendant BATES TECHNICAL COLLEGE and Defendant LIN
ZHOU, each had direct or chain of command supervisory authority over. Plaintiffs, and
participated in and/or created the above-referenced hostile work environment.

4. Defendants BATES TECHNICAL COLLEGE and LIN ZHOU had actual,
constructive, and or imputed notice and knowledge of the above-referenced discrimination and
harassment but failed to take prompt and effective remedial action reasonably calculated to stop
the discrimination and harassment and prevent its future occurrence.

5. As a direct and proximate result of the discrimination and hostile work
environment referred to above, Plaintiff has suffered and will continue to suffer damages

including, but not limited to, loss of job opportunities, earnings and employment benefits, as well

as physical, emotional, and mental distress.

COMPLAINT FOR DAMAGES - 8 Vicky J. Currie
732 Pacific Ave

Tacoma, Washington 98402

Telephone (253) 588-1955

Fax (253) 983-1545.

 
eo 6 NF A ea F&F HO KP &

nN NH NY NY NY NV NO WD’ oro ot
eo NY ADA a F&F He MYO FH SCF CO FB AQ BD ua F&F HR WKH KF OS

 

 

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 9 of 13

SECOND CAUSE OF ACTION
RACE DISCRIMINATION AND RACIAL HARASSMENT
IN VIOLATION OF THE WASHINGTON LAW AGAINST DISCRIMINATION,
RCW Chapter 49.60
(Against all Defendants)

Plaintiff realleges the foregoing paragraphs with the same force and effect and incorporates

the same as though fully set forth herein.

6. Plaintiff alleges that in violation of RCW Chapter 49.60, Plaintiffs race and/or
opposition activity, separately and/or in combination, was a substantial factor in the above-
referenced adverse and tangible employment actions and hostile work environment.

7. As a direct and proximate result of the discrimination, retaliation, harassment, and
hostile work environment referred to above, Plaintiff has suffered and will continue to suffer
damages including, but not limited to, loss of job opportunities, earnings and employment benefits,

as well as physical, emotional, and mental distress.

THIRD CAUSE OF ACTION
NEGLIGENT RETENTION AND SUPERVISION

Plaintiff re-alleges the foregoing paragraphs and incorporate them herein by this reference

as if fully set forth herein.

8. As her employer, Defendants BATES TECHNICAL COLLEGE owed and
breached duties to Plaintiff including, but not limited to: 1) the duty not to employ or retain
employees whom it knows or should know to be unfit or dangerous, 2) the duty to exercise care
appropriate to the circumstances in supervising and/or retaining employees, 3) the duty to exercise
due diligence to determine whether an employee is or has become unfit or dangerous.

9. Defendants BATES TECHNICAL COLLEGE failed to exercise care appropriate

to the circumstances in retaining its employees who subjected Plaintiff to racial harassment.

COMPLAINT FOR DAMAGES - 9 Vicky J. Currie
732 Pacific Ave

Tacoma, Washington 98402

Telephone (253) 588-1955

Fax (253) 983-1545

 
eo C6 NI A A BP OB NP &

~ rYe RY KY NY WN NO DW MR Rr RR Sl lL
So A A aA +» &» NY FB Oo CO Fe AIA BDH Ae Hh & KYO FEF S&S

 

 

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 10 of 13

10. Defendants BATES TECHNICAL COLLEGE had actual, constructive and/or
imputed notice and knowledge of the unfitness of white employees who have subjected Plaintiff
to repeated racial harassment.

11, Such notice and knowledge made foreseeable the injuries these white employees
inflicted upon the Plaintiff .

12. Despite such notice and knowledge, Defendants failed to exercise ordinary care to
discipline the white employees.

13. At all times materials herein, Defendants BATES TECHNICAL COLLEGE had
the power, ability, authority, and duty to so intervene, monitor, review, evaluate, control, regulate,
discipline, restrict, and/or penalize the conduct of themselves, their agents, and employees.

14. Despite said knowledge, power, and duty, Defendants BATES TECHNICAL
COLLEGE negligently failed to act so as to prevent, supervise, monitor, review, evaluate, control,
regulate, discipline, and/or penalize such conduct, acts, and failures to act or to otherwise protect
Plaintiff.

15. Plaintiff is informed and believes, and based thereon allege, that BATES
TECHNICAL COLLEGE is legally responsible in some manner for the events, incidents, and
happenings described herein, and caused injury and damage to Plaintiff.

16. Asadirect and proximate result of the failure of Defendants BATES TECHNICAL
COLLEGE to protect Plaintiff and to adequately monitor, review, evaluate, control, regulate,
discipline, and/or otherwise penalize the conduct, acts, and failures to act by Defendant
themselves, their agents, and employees, as alleged herein, said conduct, acts, and failures to act

were perceived by said Defendant, its agent, and employees as, and in fact had the effect of,

COMPLAINT FOR DAMAGES - 10 Vicky J. Currie
732 Pacific Ave

Tacoma, Washington 98402

Telephone (253) 588-1955

Fax (253) 983-1545.

 
CoC fe NKF Bn Hh Re &

10
11
12
13

14 |

15
16

17 ||

18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 11 of 13

ratifying, encouraging, condoning, exacerbating, increasing, and/or worsening said conduct, acts,
and failures to act, thereby causing reasonably foreseeable injury.

17. Defendants BATES TECHNICAL COLLEGE are responsible for the acts of their
employees alleged herein.

18. Defendants BATES TECHNICAL COLLEGE failure to exercise ordinary care
breached the above-referenced duties of care, proximately causing the injury and damages to
Plaintiff referenced herein.

19.  Asadirect and proximate result of Defendants BATES TECHNICAL COLLEGE
breach of the duties owed to Plaintiff, Plaintiff suffered substantial emotional injuries in an
amount to be proven at trial.

20. As a further direct and proximate result of Defendants BATES TECHNICAL
COLLEGE actions and omissions, Plaintiff has suffered and will continue to suffer mental

anguish and severe emotional distress.

FOURTH CAUSE OF ACTION
WRONGFUL DISCHARGE

21. Plaintiff re-alleges the foregoing paragraphs and incorporate them herein by this
reference as if fully set forth herein.

22. “An employee discharged for whistleblowing has a statutory claim for wrongful
discharge. Gardner, 128 Wn.2d at 937. The Legislature established this tort when it enacted the
Washington Industrial Safety and Health Act (WISHA):

An employee discharged for whistleblowing has a statutory claim for wrongful discharge.
“Young v. Ferrellgas, L.P., 106Wn. App. 524, 528 (2001) citing Gardner v. Loomis Armored, Inc.
128 Wn.2d 931, 937 (1996).

COMPLAINT FOR DAMAGES - 11 Vicky J. Currie
732 Pacific Ave
Tacoma, Washington 98402

Telephone (253) 588-1955
Fax (253) 983-1545.

 
eo fF A BA A FE HR NYO =

~»y NRO BO NY NHN NHN NO Ww Dorm kk pk pk fame
eo nN BAD ht eS wDelUlUmNlULrSlUlUCOlUlUCOCUCUMUMUCUGSN CUNO OUTDO DN lS

 

 

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 12 of 13

23. The complaint filed by the Plaintiff in August of 2019 to the State Auditors Office
against Bates Technical College constitute whistleblowing.

24. The Plaintiff's whistleblowing was a substantial factor in BATES TECHNICAL
COLLEGES decision to terminate her given the proximity in time to filing the complaint and her
termination.

. BATES TECHNICAL COLLEGES termination of the Plaintiff has caused damages in an
amount to be proven at trial.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that judgment be entered in his favor and against all

Defendants as available under law and as follows:

1. General damages for emotional distress in an amount to be proven at the time off
trial.
2. Special damages for medical treatment, including psychological counseling, if
appropriate.
3. Actual damages under RCW 49.60, ef seq.
4. Lost wages/back pay in an amount to be proven at the time of trial.
5. Prejudgment interest in an amount to be proven at the time of trial.
6. Lost fringe benefits in an amount to be proven at the time of trial.
7. Punitive damages in an amount to be proven at the time of trial.
8. Reasonable attorney's fees and costs of suit.
9. For whatever further and additional relief the court shall deem to be just and
equitable.
COMPLAINT FOR DAMAGES - 12 Vicky J. Currie
732 Pacific Ave

Tacoma, Washington 98402
Telephone (253) 588-1955
Fax (253) 983-1545.

 
>» OO NHN =

eo 6& JAY HR WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cv-05582-BAT Document1 Filed 08/13/21 Page 13 of 13

JURY DEMAND
Plaintiff hereby demands a trial by jury.
DATED this_{7"*day of August 2021.

Law Offices of VICKY J CURRIE

By: ; ‘
VICKY, RRIE., WSBA #24192
Atto s for Plaintiff

COMPLAINT FOR DAMAGES - 13 Vicky J. Currie
732 Pacific Ave

Tacoma, Washington 98402

Telephone (253) 588-1955

Fax (253) 983-1545.

 
